NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEON EUGENE MORRIS,                             No. 16-15088

                Plaintiff-Appellant,            D.C. No. 3:15-cv-02169-WHO

 v.
                                                MEMORANDUM*
PETERSEN, Sergeant; et al.,

                Defendants-Appellees.


LEON EUGENE MORRIS,                             No. 16-15091

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01858-WHO

 v.

IPPOLITO, Sergeant; et al.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                      for the Northern District of California
                   William H. Orrick, District Judge, Presiding

                          Submitted December 18, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      California state prisoner Leon Eugene Morris appeals pro se from the district

court’s judgments dismissing his 42 U.S.C. § 1983 actions under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g), and Federal Rule of Civil Procedure

41(b). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under § 1915(g). Andrews v. King, 398 F.3d 1113, 1118 & n.6 (9th Cir.

2005). We vacate and remand.

      The district court denied Morris’s motions to proceed in forma pauperis

(“IFP”) on the basis that Morris had brought at least three prior actions in federal

court that were dismissed as frivolous, malicious, or for failure to state a claim, and

Morris failed to show that he was “under imminent danger of serious physical

injury” at the time that he lodged his complaints. 28 U.S.C. § 1915(g). However,

at the time of its decisions, the district court did not have the benefit of El-Shaddai

v. Zamora, 833 F.3d 1036 (9th Cir. 2016), in which this court concluded that an

appeal dismissed for failure to pay the filing fee after the revocation of IFP status

on appeal does not constitute a strike under § 1915(g) if this court makes no

finding that the appeal falls within one of the grounds enumerated in § 1915(g).

See id. at 1043. We vacate the judgments and remand for the district court to

reconsider Morris’s IFP motions in light of this intervening opinion.

      VACATED and REMANDED.


                                           2                                    16-15088